Order entered November 21, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-01225-CV

  IN RE SUNOCO RETAIL LLC AND DERRICK RAY LEWIS, Relators

           Original Proceeding from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-18306

                                    ORDER
                   Before Justices Myers, Nowell and Goldstein

      Before the Court are relators’ November 21, 2022 Motion for Rehearing and

November 21, 2022 Second Emergency Motion for Temporary Relief. In their

motion for temporary relief, relators ask the Court to stay the trial court’s

November 14, 2022 Order Granting Plaintiffs’ Motion to Compel Settlement

Amounts and Assess Costs Against Defendant Sunoco Retail, LLC pending

resolution of relators’ motion for rehearing.

      We GRANT relators’ second motion for temporary relief and STAY the

trial court’s November 14, 2022 order pending resolution of relators’ motion for
rehearing. Relators shall FILE the transcript of the November 14, 2022 hearing on

plaintiff’s motion to compel within THIRTY DAYS of the date of this order.




                                           /s/   LANA MYERS
                                                 JUSTICE